     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 1 of 62


 1 ALEXIS GALINDO (State Bar No. 136643)
 2
   CURD GALINDO & SMITH LLP
   301 East Ocean Blvd., Suite 1700
 3 Long Beach, CA 90802-4828
 4 Telephone: (562) 624-1177
   Facsimile: (562) 624-1178
 5 Email:agalindo@cgsattys.com
 6
     Attorneys for Plaintiffs
 7   Nicole Lynn Lowe; Brant I. Lowe. Sandra Jean Susnara; Individually and as
 8   Successor in Interest of Nathaniel Lee Lowe; Nathaniel Lee Lowe, Deceased through
     his Successor in Interest, Sandra Jean Susnara.
 9

10                         UNITED STATES DISTRICT COURT

11                       EASTERN DISTRICT OF CALIFORNIA

12   NICOLE LYNN LOWE; BRANT I. LOWE;
     SANDRA JEAN SUSNARA, individually        CASE NO:
13   and as Successor in Interest ofNATHANIEL
     LEE LOWE; NATHANIEL LEE LOWE             COMPLAINT FOR DAMAGES
14   DECEASED, through his Successor in       AND DEMAND FOR JURY
     Interest, SANDRA JEAN SUSNARA;           TRIAL
15
                               Plaintiffs,          1. 42 U.S.C. § 1983- Civil Rights
16            vs.                                   Violations
                                                    2. 42 U.S.C. § 1983- Supervisory
17   COUNTY OF BUTTE through its Dept of            Liabiljty
     Probation and Sheriffs Dept; KORY L.           3. 42 U.S.C. § 1983- Monell
18   HONEA, Individually and m his official         4. California Civil Code § 52.1 (b) -
     capacity as Butte County Sheriff; ROBERT       State Civil Ri_ghts Violations
19   BURTON, Individually and in h1s official       5. 42 U.S.C. s12132~ 28 C.F.R. §35, et
     capacity as Warden ofDVI; MARIANA              seq., and 29 U.S.C. ~ 794, et seq.-
20   DOMINGUEZ; CALIFORNIA FORENSIC                   .D.A. and Rehabilitation Act
     MEDICAL GROUP, INC; WELLPATH                     iolations
21   HOLDINGS, INC; TAYLOR FITHIAN,                 6. California Govt Code §845.6-
     M.D.; JOHN BAKER, M.D.; HEATHER                  ailure to Summon Medical Care
22   BROOKS, LFMT; Corrections Staff and            7. Negligence
     Supervisors,                                   8. Meaical Negligence
23                                                  9. Substantive Due Process
                               Defendants.          10. California Govt Code §845.6-
24                                                  Failure to Summon Medical Care
                                                    11. 42 U.S.C. § 1983 -Civil Rights
25                                                  Violations
                                                    12. 42 U.S.C. § 1983 -Civil Rights
26                                                  Violations
                                                    13. Medical N e2:lhrence
27
28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                        1
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 2 of 62


 1
           Plaintiffs, by and through their attorneys, CURD, GALINDO & SMITH, LLP,
 2
     submit the following Complaint against Defendants, and state as follows:
 3
                                         JURISDICTION
 4
           1. This Complaint is a civil rights wrongful death/survival action arising under
 5

 6   42 U.S.C. §§ 1983 and 1988, and the Fourth, Eighth and Fourteenth Amendments to

 7   the United States Constitution, the Americans with Disabilities Act ("ADA") - 42
 8
     U.S.C. § 12132 and 28 C.P.R. §35, et seq., the Rehabilitation Act ("RA")- 29 U.S.C.
 9

10   § 794, et seq., and the laws and Constitution of the State of California. Jurisdiction is

11   conferred upon this Court by 28 U.S.C. §§ 1331 and 1343. Plaintiffs further invoke
12
     the supplemental jurisdiction of this Court pursuant to 28 U.S.C. § 1367, to hear and
13

14   decide claims arising under state law. The amount in controversy herein, excluding

15   interest and costs, exceeds the minimum jurisdictional limit of this Court.
16
                                 INTRADISTRICT ASSIGNMENT
17
18         2. A substantial part of the events and/or omissions complained of herein

19   occurred in the CDCR of San Joaquin, California, and this action is properly assigned
20
     to the Sacramento Division of the United States District Court for the Eastern District
21

22   of California.

23
                                   PARTIES AND PROCEDURE
24
           3. Plaintiff, SANDRA JEAN SUSNARA, the biological mother of
25
26   NATHANIEL LEE LOWE brings these claims individually for wrongful death and
27
     violation of her personal rights, and as successor in interest for NATHANIEL LEE
28                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                            2
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 3 of 62


 1   LOWE NATHANIEL LEE LOWE pursuant to California Code of Civil Procedure
 2
     §§ 377.10 et seq and attaches hereto as Exhibit A the Statement in compliance with
 3

 4   CCP §§ 377.32.

 5         4. NICOLE LYNN LOWE, is the adult biological daughter of NATHANIEL
 6
     LEE LOWE.
 7

 8         5. BRANT I. LOWE, is the biological adult son ofNATHANIEL LEE

 9   LOWE.
10
           6. Plaintiffs all reside in the County of Tehama, State of California and all
11

12   bring their claims under state and federal law.

13         7. Plaintiff SANDRA JEAN SUSNARA, the biological mother of
14
     NATHANIEL LEE LOWE, NATHANIEL LEE LOWE, brings the survival action
15

16   pursuant to California Code of Civil Procedure §§ 377.20 et seq. All Plaintiffs also

17   bring claims pursuant to California Code of Civil Procedure§§ 377.60 et seq. for
18
     wrongful death and claims for violations of their personal federal constitutional rights
19
20   of familial association. All Plaintiffs bring their claims individually, and Plaintiff
21
     SANDRA JEAN SUSNARA, as parent who received financial/economic support
22
     from, NATHANIEL LEE LOWE NATHANIEL LEE LOWE, brings claims for
23

24   wrongful death, and survival claims, on the basis of 42 U.S.C. §§ 1983 and 1988, the
25
     United States Constitution, federal and state civil rights law, and California law.
26
27

28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                              3
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 4 of 62



 1          8. CALIFORNIA DEPARTMENT OF CORRECTIONS AND
 2
     REHABILITATION, ("CDCR") is a California state agency which operates the
 3

 4   correctional facility at DEUEL VOCATIONAL INSTITUTE, ("DVI,") where

 5   NATHANIEL LEE LOWE NATHANIEL LEE LOWE was incarcerated for less
 6
     than three (3) days at the time of the events giving rise to this litigation.
 7

 8          9.    Defendant Warden Robert Burton, ("BURTON") was during the relevant

 9   periods employed by CDCR as the Warden of California State Prison-DVI ("CSP-
10
     DVI".) He was responsible for the promulgation of the policies and procedures and
11

12   allowance of the practices/customs pursuant to which the acts of the employees of

13   CSP-DVI alleged herein were committed. Defendant BURTON was charged by law
14
     and was responsible for the administration of CSP- DVI and was responsible for the
15

16   supervision, training and hiring of persons, agents and employees working within

17   said CSP, including prison staff, correctional officers, MTA'S, nurses, doctors,
18
     physician assistants, medical staff, and mental health staff, inclusive. Defendant
19
20   BURTON is being sued in their individual and official capacities.
21
            1o.     All or part of the wrongful acts and omissions complained of herein
22
     against defendants, on information and belief, occurred in San Joaquin CDCR,
23
24   California.
25
            11.     On March 26, 2020 a proper and timely tort claim was presented to the
26
     STATE OF CALIFORNIA and CALIFORNIA DEPT OF CORRECTIONS and
27

28                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                          4
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 5 of 62



 1   REHABILITATION on behalfofPlaintiffs and NATHANIEL LEE LOWE,
 2
     pursuant to Government Code § 910 et seq., and this action was thereafter timely
 3

 4   filed within all applicable statutes of limitation. The claims were denied on April 27,

 5   2020.
 6
             12.   Despite Plaintiffs' timely and proper requests through their counsel, and
 7

 8   without any legitimate basis, CDCR Defendants have refused to produce

 9   NATHANIEL LEE LOWE's inmate records that would have provided additional
10
     facts for this Complaint and would have identified specific individuals responsible for
11

12   violations ofNATHANIEL LEE LOWE's rights. The true names or capacities,

13   whether individual, corporate, associate, or otherwise, of Defendants named herein as
14
     DOES 1 through 10 are unknown to Plaintiffs, who therefore sue said Defendants by
15

16   said fictitious names. Plaintiffs will amend this Complaint to show said Defendants'

17   true names and capacities when the same have been ascertained. Plaintiffs are
18
     informed, believe, and thereon allege that all Defendants sued herein as DOES are in
19
20   some manner responsible for the acts, omissions, and injuries alleged herein.

21
             13.   Plaintiffs allege, on information and belief, that each of the Defendants
22
     sued herein were wrongfully, deliberately indifferently, unreasonably, negligently,
23

24   and/or otherwise responsible in some manner for the events and happenings as
25
     hereinafter described, and proximately caused injuries and damages to Plaintiffs
26
     and/or NATHANIEL LEE LOWE. Further, one or more DOE Defendants was at all
27

28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                           5
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 6 of 62


 1   material times responsible for the hiring, training, supervision, and discipline of other
 2
     defendants, including both the individually named and DOE Defendants.
 3

 4         14.    Plaintiffs are informed, believe, and thereon allege that each of the

 5   Defendants was at all material times an agent, servant, employee, partner, joint
 6
     venturer, co-conspirator, and/or alter ego of the remaining Defendants, and in doing
 7




11

12   Defendants, and ratified and/or authorized the acts or omissions of each Defendant as

13   alleged herein, except as may hereinafter be otherwise, specifically alleged. At all
14
     material times, each Defendant was an integral participant, jointly and fundamentally
15

16   engaged in constitutionally violative, unlawful, and/or tortious activity, resulting in

17   the deprivation ofPlaintiffs' and NATHANIEL LEE LOWE's constitutional rights
18
     and other actionable harm.
19

20         15.    Defendants CALIFORNIA FORENSIC MEDICAL GROUP, INC;
21
     herein after (CFMG) and WELLPATH HOLDINGS, INC; (WELLPATH) are health
22
     care providers employed by a Butte County, a government entity and are state actors
23

24   for 42 U.S.C. § 1983 purposes acting under color of law when treating inmates and/or
25
     implementing policies and practices regarding provision of medical care. West v.
26
     Atkins, 487 U.S. 42, 54 (1988). CFMG is a California corporation licensed to and
27

28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                               6
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 7 of 62



 1   doing business in the State of California, as a contracted provider of medical and
 2
     mental health services to BUTTE COUNTY, Sheriff HONEA and its jail system. It
 3

 4   had a business address in Monterey County and in San Diego County, and since

 5   October 1, 2018, in Nashville, Tennessee as Wellpath .. On information and belief,
 6
     CFMG and its employees and agents are and were at all material times responsible
 7

 8   for making and executing policies, procedures, and training related to the medical

 9   care and/or mental health care of detainees and prisoners in the COUNTY OF
10
     BUTTE jails, including, but not limited to, properly assessing and classifying
11

12   inmates, properly assessing and addressing the mental health needs of inmates, and

13   properly assessing and treating the serious medical and mental health needs of
14
     inmates, including suicide prevention, observation of suicidal and potentially suicidal
15
16   inmates, mental illness, and emotional disturbance.
17         16.      At all material times, CFMG and WELLPATH were owned and
18
     controlled by H.I.G. Capital and CFMG acts on behalf ofH.I.G. and was and is
19
20   responsible for the hiring, retaining, training, and supervising of the conduct,
21
     policies and practices of its employees and agents of CFMG, including DOES 1-10.
22
           17.   Defendant TAYLOR FITHIAN, M.D., ("FITHIAN") as well as certain
23

24   DOE DEFENDANTS include, but are not limited to, CFMG employees and agents,
25
     acting within the course and scope of their employment with CFMG (and within the
26
     course and scope of their employment by BUTTE COUNTY by virtue ofCFMG's
27

28                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                          7
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 8 of 62


 1   contract with BUTTE COUNTY) who were responsible for properly assessing and
 2
     classifying inmates, properly assessing and addressing the medical needs of inmates,
 3

 4   properly assessing and addressing the mental health needs of inmates, properly

 5   assessing and treating the serious medical needs of inmates, providing appropriate
 6
     observation and a treatment plan for serious medical needs, including suicide
 7

 8   prevention, care and treatment for mental illness and emotional disturbance,

 9   monitoring inmates, and summoning medical care when it was needed.
10
           18. Plaintiffs are informed and believe and thereon allege that Defendant Dr.
11

12   FITHIAN, at all material times, lived and worked in Monterey County, and

13   performed telepsychiatry services at BUTTE COUNTY jails remotely, from
14
     Monterey, California. In addition, Defendant FITHIAN oversees all statewide jail
15

16   operations for CFMG, and sets policies and procedures for all operations, from

17   Monterey County, California.
18
           19. On information and belief, CFMG and its President, officer, director,
19
20   employee and managing agent Defendant TAYLOR FITHIAN, M.D., are responsible
21
     for making and enforcing policies, procedures, and training related to the medical and
22
     mental health care of prisoners and detainees in Defendant BUTTE COUNTY jail,
23
24   including: assessing inmates for possible suicide risk; instituting appropriate suicide
25
     precautions; approving housing classification; instituting appropriate observation to
26
     prevent suicide; instituting appropriate treatment plans for the serious mental health
27

28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                             8
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 9 of 62



 1   needs of inmates; communicating about an inmate's suicide risk with custodial staff,
 2
     health care professionals, and outside facilities; and, ensuring compliance with court
 3

 4   orders requiring the transfer of the inmate.

 5         20. Defendant TAYLOR FITHIAN, M.D., is a physician licensed to practice
 6
     medicine in the State of California, a Board certified psychiatrist, and an officer,
 7

 8   director, managing agent, employee and/or agent of Defendant CALIFORNIA

 9   FORENSIC MEDICAL GROUP, INCORPORATED, overseeing the provision of
10
     medical and psychiatric care at Defendant BUTTE COUNTY jail. Defendant
11

12   FITHIAN was responsible for overseeing and providing medical and mental health

13   care to prisoners and detainees, and for instituting appropriate policies, procedures,
14
     and training concerning suicide-risk assessment and prevention protocols, and was
15

16   acting within the course and scope of that employment. On information and belief,

17   Defendant FITHIAN was ultimately responsible for CFMG's provision of medical
18
     and mental health care to inmates at the jail, including assessing inmates for possible
19
20   suicide risk, instituting appropriate suicide-prevention programs, and complying with
21
     court orders requiring the transfer of inmates to inpatient psychiatric facilities. At all
22
     material times, Defendant FITHIAN was the highest policy-making official for
23
24   Defendant CFMG. In addition, Defendant FITHIAN was at all times responsible for
25
     staffing the CFMG medical and psychiatric services at BUTTE COUNTY jail,
26
     including but not limited to making sure that only properly licensed and credentialed
27

28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                              9
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 10 of 62


 1   health care providers provide care, and that no provider work outside his or her scope
 2
     of practice or licensure.
 3

 4         21.    Defendant JOHN BAKER, M.D. (hereinafter "Dr. BAKER"), at all

 5   times mentioned herein was an employee and/or agent ofCFMG/Wellpath and
 6
     BUTTE COUNTY. Dr. BAKER was and is a mental health care practitioner and/or
 7

 8   psychiatrist responsible for psychiatric care, treatment and orders and to ensure




11

12   responsible for the mental health care of NATHANIEL LEE LOWE. With wanton

13   disregard and deliberate indifference he ordered NATHANIEL LEE LOWE be taken
14
     off suicide watch. He is sued in his individual capacity. At all times mentioned herein
15
16   he was acting under color of law.

17
           22.    Defendant HEATHER BROOKS, LMFT (hereinafter BROOKS), at all
18
     times mentioned herein was an employee and/or agent ofCFMG/Wellpath and
19
20   BUTTE COUNTY. BROOKS was and is a mental health care practitioner and she
21
     was a licensed marriage and family therapist who had the duty for psychiatric care,
22
     treatment and orders and to ensure delivery of mental health care by subordinate
23

24   mental health staff providing mental health treatment to NATHANIEL LEE LOWE
25
     and was responsible for the mental health care of NATHANIEL LEE LOWE. With
26
     wanton disregard and deliberate indifference she ordered NATHANIEL LEE LOWE
27

28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                         10
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 11 of 62



 1   be taken off suicide watch. She is sued in her individual capacity. At all times
 2
     mentioned herein she was acting under color of law.
 3

 4         23.   Defendant MARIANA DOMINGUEZ, CDCR psychologist, (hereinafter

 5   DOMINGUEZ), at all times mentioned herein was an employee and/or agent of
 6
     CDCR. DOMINGUEZ was and is a mental health care practitioner and she held
 7




11

12   responsible for screening patients for admission to DVI and arranging for their

13   admission. She acted in a tortious and/or constitutionally violative fashion in her
14
     screening and was responsible for the mental health care of NATHANIEL LEE
15

16   LOWE. With wanton disregard and deliberate indifference she performed an

17   evaluation of NATHANIEL LEE LOWE which failed to discover his true mental
18
     condition. She is sued in her individual capacity. At all times mentioned herein she
19
20   was acting under color of law.
21
           24.     Defendant SHERIFF KORY L. HONEA (hereinafter "Sheriff
22
     HONEA"), was and is the Sheriff and administrator of the Butte County jail and
23

24   custodian of the pre-trial detainees within it, along with DOES 1-10, who were
25
     deputies, sergeants, captains, lieutenants, commanders and undersheriffs and/or
26
27

28                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                           11
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 12 of 62



 1   civilian employee agents, policy makers and/or agents and representatives of
 2
     COUNTY and the correctional staff.
 3

 4             25.     Defendant SHERIFF HONEA was charged by law and was responsible

 5   with the administration of defendant BUTTE COUNTY and its employees, and for
 6
     the supervision, training and hiring of persons, agents and employees working
 7

 8   within the county jail, including the sworn officers and deputies, as well as the

 9   civilian staff and DOES 1-10, inclusive.
10
               26.     Sheriff HONEA is sued in his personal and individual capacity as a
11

12   supervisory official for his own culpable action or inaction in the training,

13   supervision, or control of his subordinates, or for his acquiescence in the
14
     constitutional deprivations which this Complaint alleges, or for conduct that showed a
15

16   reckless or callous indifference to the rights of mentally ill inmates. Sheriff
17   HONEA's affirmative conduct involves his failure to ensure enforcement of policies,
18
     rules, or directives that set in motion a series of acts by others which he knew or
19

20   reasonably should have known, would cause others to inflict the constitutional
21   InJury.         SheriffHONEA failed to adequately        monitor      the   administration
22
     of the contract with CFMG/Wellpath even though he had been repeatedly alerted to
23
24   the facts of this unconstitutional conduct and knew the jail had become unsafe for
25
     those with serious mental health needs like NATHANIEL LEE LOWE.
26

27

28                       COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                            12
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 13 of 62


 1         27.   Defendants, COUNTY OF BUTTE through its Dept of Probation and
 2
     Sheriffs Dept; KORY L. HONEA, Individually and in his official capacity as Butte
 3

 4   County Sheriff, Corrections Staff and Supervisors, and DOES 1 through 20.

 5         28.    At all material times, each Defendant acted under color of the laws,
 6
     statutes, ordinances, and regulations of the State of California.
 7

 8         29.    On May 8, 2020 a proper and timely tort claim was presented to BUTTE

 9   COUNTY on behalf of Plaintiffs and NATHANIEL LEE LOWE, pursuant to
10
     Government Code§ 910 et seq., and this action was thereafter timely filed within all
11

12   applicable statutes of limitation. The claims were denied on June 22, 2020.

13         30.    This complaint may be pled in the alternative, pursuant to Rule 8(d)(2)
14
     of the Federal Rules of Civil Procedure.
15
16         31.    Defendants are sued under Title 42 U.S.C. § 1983 for violations of the
17   First, Fourth, Eighth and Fourteenth Amendments of the United States Constitution,
18
     the Americans with Disabilities Act, 42 U.S.C. § 12131 (2), § 504 of the
19
20   Rehabilitation Act of 1973, California state law, the California Tort Claims Act, and
21
     the Government Code for the acts and omissions of public employees Defendants,
22
     and each of them, who at the time they caused Plaintiffs' and NATHANIEL LEE
23

24   LOWE 's injuries, damages and death were duly appointed, qualified and acting
25
     officers, employees, and/or agents of BUTTE COUNTY, CFMG/Wellpath, CDCR
26
     and acting within the course and scope of their employment and or agency.
27

28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                         13
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 14 of 62



 1         32.    Each of the Defendants caused and is responsible for the unlawful
 2
     conduct and resulting harm by, inter alia, personally participating in the conduct, or
 3

 4   acting jointly and in concert with others who did so, by authorizing, acquiescing,

 5   condoning, acting, omitting or failing to take action to prevent the unlawful conduct,
 6
     by promulgating or failing to promulgate policies and procedures pursuant to which
 7

 8   the unlawful conduct occurred, by failing and refusing to initiate and maintain

 9   adequate training, supervision and staffing with deliberate indifference to Plaintiffs'
10
     rights, by failing to maintain proper and adequate policies, procedures and protocols,
11

12   by failing to ensure NATHANIEL LEE LOWE was given effective medical and

13   mental health care, and by ratifying and condoning the unlawful conduct performed
14
     by agents and officers, deputies, medical providers and employees under their
15
16   direction and control.

17
           33.    Whenever and wherever reference is made in this Complaint to any act
18
     by Defendants, such allegations and references shall also be deemed to mean the acts
19
20   and failures to act of each Defendant individually, jointly or severally.
21
                                 GENERAL ALLEGATIONS
22
     (a) Deliberate Indifference and Failure to Provide NATHANIEL LEE LOWE
23
24   Reasonable Mental Health Care and Supervision.
25
           31.    On or about September 9, 2019, as a result ofhis mental illness,
26
     NATHANIEL LEE LOWE experienced hallucinations, paranoia and suffered a
27

28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                          14
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 15 of 62


 1   breakdown. He expressed bizarre behavior, was ranting and became delusional
 2
     and paranoid.
 3

 4
          32.     NATHANIEL LEE LOWE was arrested by Chico Police and

 5   ncarcerated as a pretrial detainee at BUTTE COUNTY jail operated by the COUNTY
 6
     nd overseen by Sheriff HONEA.
 7

 8        33.    At the point of processing NATHANIEL LEE LOWE, into the BUTTE

 9    OUNTY jail, Sheriff HONEA, TAYLOR FITHIAN, M.D., CFMG/Wellpath,
10
      ROOKS, BAKER and their employees, agents, and DOES 1-10 all knew or should
11

12   ave known about NATHANIEL LEE LOWE's pre-trial detainee status of

13   ncapacitating mental illness. At booking, records show that he was noted to be
14
     uicidal, depressed, hearing voices and incapacitated by his mental illness. Initially, he
15

16    as placed in a psychiatric observation cell, which should be the highest priority

17   afety precautions unit, where inmates are to be closely and continuously observed by
18
     ustody and medical staff for suicide attempts, self-hann or harming others.
19
20        34.    NATHANIEL LEE LOWE reported that he had attempted suicide before
21
     nd that he was wanting to take his life again. While at BUTTE COUNTY jail,
22
      ATHANIEL LEE LOWE requested to be placed in a mental hospital. His
23

24   sychiatric and mental illness history was documented in Defendants' jail records
25
     eginning on September 9, 2019.
26
27

28                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                          15
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 16 of 62



 1         35.   NATHANIEL LEE LOWE was immediately placed on Suicide Watch.
 2
      is medications at the BUTTE COUNTY jail included Haloperidol, (Haldol);
 3

 4    enztropine (Cogentin); and Lorazepam (Ativan), to treat psychotic disorders, which

 5   ll defendants knew or should have known per their own files and records. Haldol
 6
     pecifically has a black box warning issued by the FDA, the most serious of warnings
 7

 8   oncerning its side effects when administered to agitated patients, such as

 9    ATHANIEL LEE LOWE.
10
           36.   Medical records document that during the weeks preceding
11

12    ATHANIEL LEE LOWE's suicide, Defendants had repeated and ample notice of his

13   ngoing deteriorating mental health condition and threats of suicide. He was an
14
     cutely suicidal inmate: he engaged in self-injurious behavior, reported voices were
15

16   elling him to kill himself, slammed his head against the wall, tied a noose made of

17   heets and threatened suicide. At different times NATHANIEL LEE LOWE asked for
18
     nedications, or to be placed in a mental hospital. National Minimal Correctional
19

20    ealth Care Standards indicate that he should have been placed in continual
21
     bservation by medical and custodial staff as he had a critical need for urgent mental
22
     ealth care and treatment that required a higher level of care and treatment than
23

24    efendants could provide in jail.
25
           37.   BUTTE COUNTY, TAYLOR FITHIAN, M.D., CFMG/Wellpath,
26
      ROOKS, BAKER defendants and DOES 1-10 acted with deliberate indifference to
27

28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                        16
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 17 of 62



 1    ATHANIEL LEE LOWE's medical needs: they maintained incompetent staff, were
 2
     nderstaffed, allowed non-physician staff to make medical decisions and issue
 3

 4    edical orders; on September 16, 2019, he was discontinued from suicide watch level

 5 1 (one) safety precautions and rehoused alone in a cell they knew or reasonably should
 6
     ave known to be poorly designed and contraindicated for NATHANIEL LEE
 7

 8    OWE; Defendants failed to provide adequate, competent and timely safety checks

 9   nd to provide treatment, security, supervision and/or access to indicated needed
10
     nental health care abandoning his care and treatment, thus enabling and contributing
11

12   o his death.

13         38.   Sheriff HONEA and DOES 1-10 failed to provide NATHANIEL LEE
14
      OWE reasonable security and safety and acted with deliberate indifference to
15

16    ATHANIEL LEE LOWE's safety and security when they made the deliberate

17   hoice to remove a suicidal mentally ill inmate and upon his transfer to State prison
18
     ailed to alert DVI that NATHANIEL LEE LOWE was suicidal and needed
19
20   bservation. They failed to take adequate measures to protect NATHANIEL LEE
21
      OWE and failed to inform CDCR-DVI of his suicidal ideation and mental condition.
22
      he jail lacked sufficient and adequate number of safety cells or beds to house
23

24    entally ill and suicidal inmates such as NATHANIEL LEE LOWE, and defendants
25
       ew or should have known, that after repeated efforts by NATHANIEL LEE LOWE
26
     o harm himself while in jail, his housing was in violation of Title 24 and Title 15.
27

28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                            17
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 18 of 62



 1        39.     Sheriff HONEA and DOES 1-10 acted with deliberate indifference and
 2
     gnored these hazards, thus contributing to and enabling NATHANIEL LEE LOWE's
 3

 4   eath. Between September 9, 2019 and September 16, 2019, the noted contact with

 5    ATHANIEL LEE LOWE is the passing out of medication and his need for suicide
 6
      atch. As foreseeable, given Defendants' deliberate indifference to
 7

 8    ATHANIEL LEE LOWE's health care, on September 16, 2019, was taken off

 9   uicide watch and on November 11, 20 19 he hanged himself.
10
                (b) Defendant Supervisors Had Knowledge of Inadequacy of
11

12               Suicide Prevention and Delivery of Mental Health Care at

13               Butte County Jail and Failed to Take Corrective Action.
14
          40.    Prior to November 11,2019, BUTTE COUNTY, and TAYLOR FITHIAN,
15

16    .D., CFMG/Wellpath, BAKER, BROOKS, SHERIFF HONEA knew or should have
17    own of a history of years of notice of ongoing failure to provide inmates indicated
18
     nd timely reasonable medical/mental health care, knew or should have known of
19
20   nadequate and/or incompetent staffing, insufficient and inadequate cells and beds,
21   ncompetent and inadequate provision of health care and delivery thereof, denying
22
     ccess to outside the jail facility hospital or other mental health programs, failure to
23
24   ake corrective measures, including ignoring prior reports and recommendations not to
25
     ehire CFMG, ignoring judicial orders to abate or take corrective action regarding care
26
     o the mentally ill, notice from quality assurance and death reviews, from litigation
27
28                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                           18
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 19 of 62


 1   lleging failure to provide reasonable medical and mental health care, and from
 2
     ublications of endemic, ongoing and unabated risks of injury or death to inmates. The
 3

 4   umber of lawsuits against CFMG throughout the state and the evidence available

 5   rom those actions is troubling and demonstrative of Defendants' years of deliberate
 6
     ndifference to known ongoing hazards to ill detainees and their failure to take
 7

 8   orrective action.

 9        41.    On November 11,2019, at approximately 2:37am, inmate NATHANIEL
10
     EE LOWE CDCR # BK7966 was found dead in his cell F-210 of the Deuel
11

12    ocational Institution (DVI) located at 23500 S. Kasson Rd., Tracy, CA.

13        42.     The hanging was investigated by Deputy Coroner Investigator Donough
14
     nd CDCR Lt. Jimenez and assigned case number: DVI-PRG3-19-ll-0287.
15

16        43.    NATHANIEL LEE LOWE used his shoelaces to hang himself.

17        44.    Nathaniel Lee Lowe (Nathan) age 44 was a hardworking, loving father
18
     nd son, but the stress and heartache after the Paradise Camp Fire of Northern
19

20   alifornia caused Nathan severe anxiety, depression and altered his mental status. The
21
      amp Fire was the deadliest and most destructive wildfire in California history and
22
     he most expensive natural disaster in the world in 2018 in terms of insured losses.
23
24    amed after Camp Creek Road, its place of origin, the fire started on November 8,
25
     018, in Northern California's Butte County.
26
27

28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                           19
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 20 of 62



 1        45.   During the fires NATHANIEL LEE LOWE witnessed things that no one
 2
     hould ever have to experience. NATHANIEL LEE LOWE saw women and children
 3

 4   uming in their homes and on the street. He heard people yelling and screaming for

 5   elp, he wanted to help but the flames and heat prevented him from rescuing them.
 6
     hose images and voices stuck in his mind and in the early hours of July 7, 2019 he
 7

 8   elieved he saw and heard his girlfriend and mother screaming and burning inside




11

12   either his girlfriend nor mother were in the house nor was the house on fire.

13        46.    The Chico Police arrived and arrested NATHANIEL LEE LOWE. He
14
     as booked, processed and spent the night in the Chico jail. While in jail he could still
15

16   ear the voices, screaming and yelling for help. NATHANIEL LEE LOWE was

17   eleased the next day and with his family he sought treatment at Tehama County
18
      ental Health Office for his condition.
19
20        47.   On September 9, 2019, NATHANIEL LEE LOWE believed his girlfriend
21
     as being kidnapped and tortured. He drove around Chico looking for her. He stopped
22
     ehicles, ran into stores but could not find her. While driving around he spotted her in
23

24   truck and he began to follow the truck. NATHANIEL LEE LOWE believed his
25
     irlfriend was being held against her will and he was determined to stop the pain.
26
     hico Police were called as NATHANIEL LEE LOWE began to chase a random truck
27

28                 COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                         20
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 21 of 62



 1   elieving his girlfriend was being kidnapped. The Chico Police were able to stop
 2
      ATHANIEL LEE LOWE's truck. NATHANIEL LEE LOWE jumped out ofthe
 3

 4   ruck and began to run. The police were able to catch and arrest him. NATHANIEL

 5   EE LOWE was clearly hallucinating again. Chico Police processed NATHANIEL
 6
     EE LOWE and he was booked, booking number 19-006638 into Butte County Jail as
 7

 8   nmate number 123997. NATHANIEL LEE LOWE was charged with assault with a

 9   eadly weapon (the truck). While at Butte County Jail NATHANIEL LEE LOWE was
10
     ssessed by the jail medical staff.
11

12        48.   On September 10, 2019 Butte County classification officers and Butte

13   ounty Jail nurse, Harjot Rai, R.N. determined that NATHANIEL LEE LOWE
14
     uffered from schizophrenia and was suicidal. Harjot Rai, R.N. placed NATHANIEL
15

16   EE LOWE on suicide watch and suicide prevention measures were taken at the jail.

17        49.   On September 12, 20 19 a noose made from the bed sheets was found in
18
      ATHANIEL LEE LOWE's cell. He expressed that he wanted to take his life.
19
20        50.    On September 13,2019 NATHANIEL LEE LOWE continued to wish he
21    ere dead. He continued to suffer from hallucinations.
22
          51.   On September 16, 2019 he was discharged from suicide watch and suicide
23
24   revention by defendants, HEATHER BROOKS and JOHN BAKER, M.D.
25
          52.   On November 8, 2019 NATHANIEL LEE LOWE was transferred from
26
     utte County Jail to California Department of Corrections and Rehabilitation (CDCR)
27

28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                       21
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 22 of 62


 1   t Deuel Vocational Institution in Tracy, California. NATHANIEL LEE LOWE was
 2
     laced in general population as BUTTE COUNTY JAIL failed to advise CDCR of
 3

 4   ATHANIEL LEE LOWE's mental illness and suicide ideation.

 5        53.    On November 11,2019 NATHANIEL LEE LOWE hanged himselfusing
 6
     is shoelaces. While at Butte County Jail NATHANIEL LEE LOWE was diagnosed
 7

 8   ith a mental illness and disability and medical impairments that limited and/or




13   OWE qualified as an individual with a mental and physical disability under
14
     alifornia law and NATHANIEL LEE LOWE met the essential eligibility
15
16   equirements of CDCR programs to provide access to medical and mental health care
17   ervices for its inmate patients in STATE prison.
18
          54.    Defendants ROBERT BURTON, MARIANA DOMINGUEZ and
19

20   DCR Correctional officers and corrections staff and supervisors DOES 1 through 10,
21
     ailed to review NATHANIEL LEE LOWE's prior medical history which indicated
22
     is suicide watch classification.
23

24         55.    Defendants ROBERT BURTON and other supervisory Correctional
25
     fficers at CDCR failed to properly supervise the subordinate correctional officers to
26
     nsure that the subordinate correctional officers were properly performing their duties.
27
28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                        22
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 23 of 62



 1         56.    Defendants ROBERT BURTON and other CDCR supervisory
 2
      orrectional officers were responsible for the health and safety of NATHANIEL LEE
 3

 4   OWE because he was in their custody, they had "stripped [him] of virtually every

 5    eans of self-protection and foreclosed [his] access to outside aid." Farmer at 833.
 6
           57.    Defendants ROBERT BURTON and other CDCR supervisory
 7

 8    orrectional officers may not delegate the constitutional duties that they owed to

 9    ATHANIEL LEE LOWE to subordinate employees.
10
           58.    As a result, Defendants ROBERT BURTON and other CDCR
11

12   upervisory correctional officers' actions and inactions (deliberate indifference) were

13    direct cause ofNATHANIEL LEE LOWE's death.
14
           59.    As a direct and proximate cause of the CDCR supervisory correctional
15
16   fficers' actions, NATHANIEL LEE LOWE suffered injury, trauma, physical pain,

17   nd a horrific death.
18
           60.    NATHANIEL LEE LOWE was denied the benefits of the services,
19

20   rograms, and activities of CDCR, and was denied accommodation for his disabilities,
21
      hich deprived him of safety, necessary care, and mental health and medical health
22
     rograms and services, which would have provided planning and delivery of
23

24   reatment, follow-up, and supervision. This denial of accommodation, programs, and
25
     ervices was the result of his disability in that he was discriminated against because he
26
      as mentally ill, at risk of assault by other inmates, and gravely disabled, in that he
27

28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                               23
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 24 of 62



 1   uffered from conditions in which a person, as a result of a mental disorder, is unable
 2
     o provide for his basic personal needs for food, clothing, or shelter and is unable to
 3

 4   dvocate for himself; and, NATHANIEL LEE LOWE had mental impairments that

 5   ubstantially limited one or more of his major life activities.
 6
             61.    As a result of the acts and misconduct of all defendants, NATHANIEL
 7

 8   EE LOWE died, and Plaintiffs have suffered, are now suffering, and will continue to

 9   uffer damages and injuries as alleged above. Plaintiffs have suffered loss of love and
10
     ociety and claim damages for the wrongful death of their son, husband, and father.
11

12   laintiffs sustained serious and permanent injuries and are entitled to damages,

13   enalties, costs, and attorneys' fees as set forth in the ADA.
14
            62.     Based on these violations Plaintiffs request the following relief against
15

16   ach and every Correctional officers and corrections staff and supervisors' and DOES

17 1 through 10 herein, jointly and severally:
18
           63.     All Defendants' deliberate indifference for NATHANIEL LEE LOWE's
19

20   erious medical needs, their denial of necessary and appropriate medical and
21
     sychiatric care, their failure to provide competent mental health care and treatment,
22
     heir failure to transfer NATHANIEL LEE LOWE for inpatient psychiatric
23

24   ospitalization in direct violation of a court order and/or their failure to admit him to
25
     ppropriate hospital, their reckless disregard for his high risk of suicide which resulted
26
     n his death.
27

28                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                           24
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 25 of 62


 1        64.      As a direct and proximate result of each Defendants' acts and/or
 2
     missions as set forth above, all Plaintiffs sustained the following injuries and
 3

 4   amages, past and future, including, but not limited to:

 5              a. Wrongful death ofNATHANIEL LEE LOWE;
 6
                b. Loss of support and familial relationships, including loss of love,
 7

 8                 companionship, comfort, affection, society, services, solace, and moral

 9                 support;
10
                c. Emotional distress from the violations of their personal Constitutional
11

12                 rights, including grief, sorrow, anxiety, sleeplessness, humiliation, and

13                 indignity;
14
                d. Loss of enjoyment of life;
15

16              e. All other legally cognizable special and general damages, including
17                 financial support;
18
                f. Violations of state and federal constitutional rights; and,
19

20              g. All damages and penalties recoverable under 42 U.S.C. §§ 1983 and
21
                   1988, California Civil Code§§ 52 and 52.1, and as otherwise allowed
22
                   under California and United States statutes, codes, and common law.
23

24        65.      As a direct and proximate result of each Defendants' acts and/or
25
     missions as set forth above, Plaintiffs SANDRA JEAN SUSNARA, as Successors in
26

27

28                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                           25
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 26 of 62



 1   nterest ofNATHANIEL LEE LOWE NATHANIEL LEE LOWE, sustained the
 2
     ollowing injuries and damages, past and future, including, but not limited to:
 3

 4              a. Hospital and medical expenses incurred by NATHANIEL LEE LOWE;

 5              b. Coroner's fees, funeral, and burial expenses;
 6
                c. NATHANIEL LEE LOWE'S loss of life, pursuant to federal civil rights
 7

 8                 law·
                      '
 9              d. NATHANIEL LEE LOWE'S conscious pain and suffering, pursuant to
10
                   federal civil rights law; and,
11

12              e. All damages and penalties recoverable under 42 U.S. C. §§ 1983 and

13                 1988, California Civil Code § 52, and as otherwise allowed under
14
                   California and United States statutes, codes, and common law.
15

16                         FIRST CAUSE OF ACTION
                               (42 u.s.c. § 1983)
17   (Against COUNTY OF BUTTE through its Dept of Probation and Sheriff's
18   Dept; KORY L. HONEA, Individually and in his official capacity as Butte
     County Sheriff; TAYLOR FITHIAN, M.D., CALIFORNIA FORENSIC
19   MEDICAL GROUP, INC; WELLPATH HOLDINGS, INC; JOHN BAKER,
20   M.D.; HEATHER BROOKS, LFMT)
21        66.      Plaintiffs re-allege and incorporate by reference each and every
22
     llegation contained in this complaint, as though fully set forth here.
23

24        67.      Individual defendants, COUNTY OF BUTTE through its Dept of
25
     robation and Sheriffs Dept; KORY L. HONEA, Individually and in his official
26
     apacity as Butte County Sheriff; TAYLOR FITHIAN, M.D., CALIFORNIA
27

28                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                        26
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 27 of 62


 1    ORENSIC MEDICAL GROUP, INC; WELLPATH HOLDINGS, INC; JOHN
 2
      AKER, M.D.; HEATHER BROOKS, LFMT deprived NATHANIEL LEE LOWE, a
 3

 4   re-trial detainee of the rights, privileges and immunities secured by the Fourth

 5   nd Fourteenth Amendment of the United States Constitution, by subjecting him, or
 6
     hrough their deliberate indifference, allowing others to subject him, to delay and
 7

 8   enial of medical or mental health care and/or access thereto for a serious but treatable

 9   nedical or mental health condition.
10
           68.   These Defendants knew or should have known that NATHANIEL LEE
11

12    OWE had suicidal ideations or behaviors as set forth above; Defendants knew or

13    ust have known that NATHANIEL LEE LOWE could not care for himself; he
14
     ould not seek outside jail medical care, nor advocate for his urgently needed
15

16   sychiatric intervention, and/or appropriate suicide observation protocols. Defendants

17   gnored their duty of care to NATHANIEL LEE LOWE , with their actions and
18
     nactions they caused lapses and a lack of continuum of indicated care and treatment
19

20   nd indicated appropriate housing, which they knew or should have known, would
21   ause or worsen his already deteriorating mental health condition.
22
           69.   These Defendants knew or must have known that NATHANIEL LEE
23

24    OWE's medical or mental health condition was serious but treatable and that
25
      ATHANIEL LEE LOWE required access and delivery to urgently needed
26
      edical/mental health care, and they further had a duty to provide NATHANIEL LEE
27

28                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                          27
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 28 of 62


 1   OWE reasonable security and indicated housing to accommodate his mental health
 2
     ondition. These Defendants knew or should have known that if not treated,
 3

 4   ATHANIEL LEE LOWE's mental health would continue to deteriorate, worsen and

 5   ause him harm and/or death.
 6
          70.   Sheriff HONEA and DOES 1-10, failed to promulgate and implement
 7

 8   olicies, procedures, and practices to ensure that NATHANIEL LEE LOWE was

 9   oused in an indicated and appropriate housing unit pursuant to the laws of the State
10
     f California, pursuant to their duty and responsibility to provide appropriate housing,
11

12   afety, security and observation to ensure NATHANIEL LEE LOWE's safety and

13   ecurity at all times, and that the deputies responsible to monitor, observe and provide
14
     for NATHANIEL LEE LOWE 's security and safety at all times did so competently.
15

16        71. TAYLOR FITHIAN, M.D, JOHN BAKER, M.D. and HEATHER

17   ROOKS, LFMT provided medical care and treatment to NATHANIEL LEE LOWE
18
     Dr. BAKER was directly responsible for the direct patient care for
19

20   ATHANIEL LEE LOWE. TAYLOR FITHIAN, M.D, JOHN BAKER, M.D. and
21
     BATHER BROOKS, LFMT were deliberate indifference to the serious psychiatric
22
     nd medical needs ofNATHANIEL LEE LOWE .
23

24        72.   Dr. BAKER was Butte County Jail's supervising psychiatrist and directly
25
     esponsible to ensure that NATHANIEL LEE LOWE was properly provided
26
     ompetent psychiatric medical and nursing care and treatment, but he failed to take
27

28                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                          28
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 29 of 62



 1   ction and acted with deliberate indifference to NATHANIEL LEE LOWE's care and
 2
     reatment or lack thereof.
 3

 4        73. HEATHER BROOKS, LFMT is the Butte County jail psychiatric therapist

 5   nd also responsible for NATHANIEL LEE LOWE's his direct written orders and
 6
     atient care and treatment, and is responsible for his deliberate indifference to the
 7

 8   erious psychiatric and medical needs ofNATHANIEL LEE LOWE.

 9        74. TAYLOR FITHIAN, M.D, Dr. BAKER and HEATHER BROOKS, LFMT
10
      ew and were familiar with NATHANIEL LEE LOWE 's acute psychiatric condition
11

12   nd knew and/or should have known he was a high risk of suicide, hearing voices that

13   old him to kill himself that he attempted hanging himself with bed sheets and
14
     ttempting to hann himself since being processed into the BUTTE COUNTY JAIL.
15

16        75. As a result of these Defendants' deliberate indifference and/or reckless

17   disregard for NATHANIEL LEE LOWE's security, safety, wellbeing, and
18
     appropriate and indicated housing and observation and/or transfer to a higher level of
19
20   care and their disregard and ignoring of said inadequate and incompetent conditions
21
     for NATHANIEL LEE LOWE's needed medical care and treatment, NATHANIEL
22
     LEE LOWE suffered damages as set forth.
23

24        76. By the actions and omissions described above, defendants and each of them,

25

26
27

28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                            29
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 30 of 62


 1   violated 42 U.S.C. § 1983, depriving Plaintiffs of the following clearly-established
 2
     and well-settled constitutional rights protected by the Fourth and Fourteenth
 3

 4   Amendments to the U.S. Constitution:

 5         a.     The right to be free from an unreasonable ongoing seizure as a pretrial
 6
           detainee as secured by the Fourth and Fourteenth Amendments;
 7

 8         b.     The right to be free from deliberate indifference to his serious medical

 9         needs while in custody as a pretrial detainee as secured by the Fourteenth
10
           Amendment;
11

12         c.     The right to be free from wrongful government interference with

13         familial relationships, and Plaintiffs' right to companionship, society
14
           and support of each other, as secured by the First and Fourteenth Amendments.
15

16        77. Defendants subjected Plaintiffs to their wrongful conduct, depriving

17   laintiffs of rights described herein, knowingly, maliciously, and with conscious and
18
     eckless disregard for the rights and safety of Plaintiffs (individually and on behalf of
19

20   ATHANIEL LEE LOWE).

21
          78. Defendants subjected Plaintiffs to their wrongful conduct, depriving
22
     laintiffs of rights described herein, knowingly, maliciously, and with conscious and
23

24   eckless disregard for whether the rights and safety of Plaintiffs and others would be
25
     iolated by their acts and/or omissions.
26
27

28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                          30
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 31 of 62



 1        79.    As a direct and proximate result of the foregoing, Plaintiffs sustained
 2
     erious and permanent injuries and are entitled to damages, penalties, costs and
 3

 4   ttomey fees as more specifically stated above.

 5                            SECOND CAUSE OF ACTION
 6                  FAILURE TO TRAIN AND SUPERVISE (42 U.S.C. § 1983)
                  BY PLAINTIFFS AGAINST DEFENDANTS BUTTE COUNTY;
 7               HONEA; DR. BAKER, TAYLOR FITHIAN, M.D., CFMG/Wellpath
 8                     AND DOES IN THEIR INDIVIDUAL CAPACITY

 9        80.    Furthermore, on or before November 11, 2019, Defendants Sheriff HONEA,
10
      r. BAKER, COUNTY OF BUTTE and DOES 1-10 failed to properly train, assign,
11

12   upervise, and guide their staff and medical personnel assigned to the BUTTE

13   OUNTY JAIL, including but not limited to CFMG/Wellpath and DOES 1-10, to take
14
     mmediate measures to ensure that a mentally ill and suicidal pre-trial detainee like
15

16    ATHANIEL LEE LOWE, be referred to a hospital or psychiatric facility for the

17   are and treatment of the mentally disordered, or to any other available public or
18
     rivate treatment facility that will promote NATHANIEL LEE LOWE's speedy
19
20   estoration to mental competence.
21
           81.   Defendants Sheriff HONEA, Dr. BAKER, COUNTY OF BUTTE and
22
      OES 1-10 acted with deliberate indifference to their responsibility and duty to
23

24    ATHANIEL LEE LOWE, and their actions and/or inactions in failing to supervise
25
     heir subordinates to take adequate measure to protect inmates, such as NATHANIEL
26
     EE LOWE , upon release from suicide watch; maintained an insufficient and
27

28                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                            31
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 32 of 62



 1   nadequate number of safety cells/or beds, to house mentally ill inmates like
 2
      ATHANIEL LEE LOWE to keep them safe; maintained insufficient and inadequate
 3

 4    onitoring and surveillance of safety cells, such as the one where they housed

 5    ATHANIEL LEE LOWE; they were deliberately indifferent to the design and


 7

 8   15 and 24 of the Cal. Administrative Code.

 9         82. TAYLOR FITHIAN, M.D and each of the CFMG/Wellpath supervisors,
10
      anagers, directors, executives' acts and/or omissions and failure to supervise their
11

12   ubordinates were taken with deliberate indifference to the medical care of inmates,

13   uch as NATHANIEL LEE LOWE, as set forth above.
14
           83.   TAYLOR FITHIAN, M.D and each of the CFMG/Wellpath Defendants and
15

16    OES 1-10 failed to supervise the medical-mental health services for detainees and

17   mew or should have known Butte County Jail suffered from overcrowding,
18
     nadequate and/or incompetent medical staffing, as set forth above.        Thereby
19

20    iolating the constitutional rights of patient-inmates' state and federal laws and
21    epartmental policy and procedure.
22
           84. Defendants subjected Plaintiffs to their wrongful conduct, depriving
23

24    laintiffs of rights described herein, knowingly, maliciously, and with conscious and
25
     eckless disregard for whether the rights and safety of Plaintiffs and others would be
26
     iolated by their acts and/or omissions.
27

28                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                          32
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 33 of 62



 1         85.   As a direct and proximate result of the foregoing, Plaintiffs sustained serious
 2
     nd permanent injuries and are entitled to damages, penalties, costs and attorney fees
 3

 4   s more specifically stated above.

 5                            THIRD CAUSE OF ACTION
 6               Municipal Liability for Unconstitutional Custom or Policy
                               (42 USC §1983)-MONELL
 7                 (BY ALL PLAINTIFFS AGAINST DEFENDANTS
 8          BUTTE COUNTY; TAYLOR FITHIAN, M.D.; ROBERT BURTON and
                                     CFMG/Wellpath;)
 9

10
           86.   Plaintiffs reallege each and every paragraph in this Complaint as if fully set
11

12   forth here.

13         87. As supervisors, Defendants SHERIFF HONEA, CFMG MEDICAL
14
      !RECTOR TAYLOR FITHIAN, M.D.; ROBERT BURTON, in his individual and
15

16   fficial capacity, and DOES 6-10, each permitted and failed to prevent the

17   nconstitutional acts of other Defendants and individuals under their supervision and
18
     ontrol, and failed to properly supervise such individuals, with deliberate indifference
19
20   o the rights and serious medical needs ofNATHANIEL LEE LOWE. Each of these
21
     upervising Defendants either directed his or her subordinates in conduct that violated
22
      ecedent's rights, OR set in motion a series of acts and omissions by his or her
23

24   ubordinates that the supervisor knew or reasonably should have known would
25
     eprive Decedent of rights, OR knew his or her subordinates were engaging in acts
26
     ikely to deprive Decedent of rights and failed to act to prevent his or her subordinate
27

28                     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                             33
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 34 of 62


 1   rom engaging in such conduct, OR disregarded the consequence of a known or
 2
     bvious training deficiency that he or she must have known would cause subordinates
 3

 4   o violate Decedent's rights, and in fact did cause the violation of Decedent's rights.

 5   See, Ninth Circuit Model Civil Jury Instruction 9.4). Furthermore, each of these
 6
     upervising Defendants is liable in their failures to intervene in their subordinates'
 7

 8   pparent violations of Decedents' rights.

 9         88. At all times herein mentioned, Defendants BUTTE COUNTY and CFMG
10
     nd Well path, and each of them, maintained a longstanding, pervasive, custom,
11

12   attem, and/or practices, and each defendant knew that the following custom, pattern,

13   ractice or policies posed this risk of harm. Some of these customs, patterns,
14
     ractices or policies include, but are not limited to, the following:
15

16          a. To deny inmates at the COUNTY'S jail access to medical/psychiatric
17   attention, continuity of care and/or access to a higher level of care not available at the
18
     jail for seriously ill inmates;
19

20          b. To fail to properly classify, house and/or monitor inmates suffering from
21
     mental health disabilities in compliance with statutory mandates;
22
            c. To fail to provide medical or mental health care for inmates with serious
23
24   psychiatric/medical needs;
25
            d. To fail to maintain appropriate, competent and sufficient indicated medical
26
     and mental health staffing;
27

28                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                             34
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 35 of 62


 1         e. To fail to use appropriate National and State accepted jail minimum
 2
     standards, procedures and practices for handling suicidal mentally ill and/or
 3

 4   emotionally disturbed persons;

 5         f. To fail to institute, require, and enforce proper and adequate training
 6
     supervision, policies, procedures and practices concerning handling mentally ill
 7

 8   and/or emotionally disturbed inmates at the County Jail;

 9         g. To fail to comply with their own policies and procedures and/ to fail
10
     to supervise to ensure implementation thereof;
11

12         h. To fail to maintain competent and adequate supervision and training

13   of medical and custodial staff regarding mentally ill and suicidal inmates;
14
           i. CFMG/Wellpath placed their financial interests and profits before         their
15
16   duty and     responsibility to provide sufficient and competent medical/mental health
17   care staff to patient/inmates; and
18
           J.     To cover-up violations of constitutional rights by any or all of the
19
20   following:
21         1.     To allow, tolerate, and/or encourage a "code of silence" among law
22
     enforcement officers and sheriff department personnel, and CFMG/Wellpath
23
24   personnel    whereby an officer or member of the department and/or
25
     CFMG/Wellpath medical staff working in the correctional system under contract,
26
27

28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                                35
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 36 of 62


 1   does not provide adverse information against a fellow deputy or member of the
 2
     department or co-worker of CFMG/Wellpath; and,
 3

 4          2. to use      or      tolerate   inadequate, deficient,    and   Improper

 5   procedures for handling, investigating, and reviewing complaints of misconduct,
 6
     including claims made under California Government Code§ 910 et seq.
 7

 8         89.   The unconstitutional customs and practices of Defendants were approved,

 9   tolerated and/or ratified by policy making officers for BUTTE COUNTY and
10
     CFMG/Wellpath.
11

12         90. The aforementioned customs, policies, practices, and procedures were a

13   noving force and/or a proximate cause of the deprivations of Plaintiffs' clearly-
14
     stablished and well-settled constitutional rights in violation of 42 U.S.C. §1983, as
15

16    ore fully set forth above.

17         91.   As a direct and proximate result of the unconstitutional above alleged
18
     ctions, omissions, customs, policies, practices and procedures as described above,
19

20    laintiffs sustained serious and permanent injuries and are entitled to damages as set
21   orth above.
22
           92.   Plaintiffs also seek punitive damages against CFMG/Wellpath pursuant to 42
23

24    .S.C. § 1983 and all applicable California Law.
25
     II
26
     II
27

28                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                          36
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 37 of 62


 1                           FOURTH CAUSE OF ACTION
 2                       (VIOLATION OF CIVIL CODE§ 52.1 (b))
               PLAINTIFF AGAINST DEFENDANTS SHERIFF HONEA, TAYLOR
 3                FITHIAN, M.D.; ROBERT BURTON and CFMG/Wellpath;)
 4                                  and DOES 6-10

 5

 6        93.   Plaintiff re-alleges and incorporates by reference the allegations contained in

 7              this complaint, as though fully set forth herein.
 8
           94.      By their acts, omissions, customs, and policies, Defendants SHERIFF
 9

10   HONEA, TAYLOR FITHIAN, M.D.; ROBERT BURTON and CFMG/Wellpath

11   and DOES 6-10 acting in concert/conspiracy, as described above, and with threat,
12
     intimidation, and/or coercion, violated Plaintiffs and Decedent's rights under
13

14   California Civil Code§ 52.1 and the following clearly established rights under the

15   United States Constitution and California Constitution and law:
16
          a.        Decedent's right to be free from an unreasonable ongoing seizure as a
17

18        pretrial detainee, as secured by the Fourth and Fourteenth Amendments to the
19
          United States Constitution and the California Constitution, Article 1, Sections 7
20
          and 13;
21

22        b. Decedent's right to be free from deliberate indifference to NATHANIEL
23
          LEE LOWE's serious medical needs while in custody as a pretrial detainee, as
24
          secured by the Fourteenth Amendment to the United States Constitution and the
25

26        California Constitution, Article 1, Section 7;
27
          II
28                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                           37
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 38 of 62


 1        c. Decedent's rights and liberty interests, as an incapacitated criminal defendant,
 2
          to freedom from incarceration and to timely, restorative treatment, as secured by
 3

 4        the Fourteenth Amendment to the United States Constitution and the California

 5        Constitution, Article 1, Section 7;
 6
          d. Plaintiffs right to be free from wrongful government interference with
 7

 8        familial relationships and Plaintiffs' right to companionship, society, and

 9        support of each other, as secured by the First and Fourteenth Amendments;
10
          e. The right to enjoy and defend life and liberty; acquire, possess, and protect
11

12         property; and pursue and obtain safety, happiness, and privacy, as secured by

13        the California Constitution, Article 1, Section 1;
14
          f. The right to protection from bodily restraint, harm, or personal insult, as
15

16        secured by California Civil Code§ 43; and Decedent's right to medical care as
17        required by California Government Code §845.6.
18
          95. Separate from, and above and beyond, Defendants' attempted interference,
19
20   interference with, and violation of Plaintiffs and Decedent's rights, Defendants
21
     violated Plaintiffs and Decedent's rights by the following conduct, among other
22
     conduct, constituting threat, intimidation, or coercion:
23

24        a.      Intentionally and with deliberate indifference, depriving and/or
25
          preventing NATHANIEL LEE LOWE from receiving necessary, life-saving
26
          medical and/or psychiatric care and treatment;
27

28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                           38
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 39 of 62


 1        b.     Intentionally and with deliberate indifference, ordering and/or
 2
          continuing NATHANIEL LEE LOWE's punitive housing in a segregated
 3

 4        and/or disciplinary cell, under conditions of solitary confinement for long

 5        stretches of time, without necessary, life-saving medical and/or psychiatric care
 6
          and treatment;
 7

 8        c.     Continuing deliberate indifference to his serious psychiatric and medical

 9        needs, and while NATHANIEL LEE LOWE was powerless to provide for such
10
          needs himself;
11

12        d.     Intentionally and with deliberate indifference, causing NATHANIEL

13        LEE LOWE to languish in jail without necessary medical, psychiatric,
14
          pharmacological care, or even the required treatment plan, when he was
15

16        obviously unable to care for his own needs, and after a court had determined he
17        was unable to care for his own needs and was a serious threat to himself;
18
          e.     Intentionally and with deliberate indifference, doing and/or permitting
19

20        subparagraphs (a)- (d) when it was also obvious that in doing so, Decedent's
21
          life was likely to end needlessly, and Plaintiffs rights as Decedent's mother
22
          also would be violated. To the extent this claim is based on a violation of
23

24        Decedent's rights, it is asserted as a survival claim. To the extent that the
25
          violations of rights were done to Plaintiff SANDRA JEAN SUSNARA, it is
26
          asserted as a wrongful death claim. To the extent the violations were done to
27

28                 COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                          39
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 40 of 62


 1        both Decedent and Plaintiff, it is asserted as both survival and wrongful death.
 2
          96.   Defendant COUNTY is vicariously liable pursuant to Cal. Gov. Code
 3

 4   section 815 .2.

 5        97.   As a direct and proximate result of Defendants' violation of California
 6
     Civil Code§ 52.1 and of Plaintiffs and Decedent's rights under the United States and
 7

 8   California Constitutions and law, Plaintiff sustained injuries and damages, and

 9   against each Defendant named in this County is entitled to relief as set forth above,
10
     and punitive damages against all individual Defendants, including all damages and
11

12   penalties allowed by California Civil Code§§ 52 and 52.1 and California law, three

13   times actual damages, and attorneys' fees.
14
                          FIFTH CAUSE OF ACTION
15      (VIOLATION OF TITLE II- ADA, REHABILITATION ACT AND THE
16     CALIFORNIA UNRUH ACT AGAINST DEFENDANT BUTTE COUNTY;
          CFMG/WELLPATH & ROBERT BURTON in his official capacity.)
17                    (42 u.s.c. § 12132 &29 u.s.c. § 794)
18

19        98.     Plaintiffs re-allege and incorporate by reference the allegations
20
     ontained in this complaint, as though fully set forth herein.
21

22        99.     At all material times NATHANIEL LEE LOWE was a "qualified
23
     ndividual" with a mental illness and disability and medical impairments that limited
24
     nd/or substantially limited his ability to care for himself and control his mental,
25

26    edical, or physical health condition as defined under the ADA, 42 U.S. C. § 12131
27
     2), and under Section 504 of the Rehabilitation Act ("RA") of 1973, 29 U.S.C. § 794,
28                     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                           40
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 41 of 62


 1   8 C.F.R. 42.540 (k); and Cal. Civ. Code§§ 51 et seq., 52, 54, 54.1, Cal. Gov't Code
 2
      12926, as such, NATHANIEL LEE LOWE qualified as an individual with a mental
 3

 4   nd physical disability under California law and NATHANIEL LEE LOWE met the

 5   ssential eligibility requirements of BUTTE COUNTY programs to provide access to
 6
      edical and mental health care services for its inmate patients in BUTTE COUNTY's
 7

 8   ails while they are in custody.

 9           100.   BUTTE COUNTY's; CFMG's and CDCR's jail and mental health
10
     ervices are places of public accommodation and are covered entities for purposes of
11

12   nforcement ofthe ADA, 42 U.S.C. §12181 (7)(F), and the Rehabilitation Act, 29

13    .S.C. § 794, as explicated by the regulations promulgated under each of these laws.
14
     urther, on information and belief, BUTTE COUNTY receives federal assistance and
15

16    nds.

17           101.   BUTTE COUNTY JAIL, CFMG, CDCR are local government, and/or
18
     epartment or agency thereof, both fall within the definition of "program or activity"
19

20   overed by the Rehabilitation Act, 29 U.S.C. Section 794(b ). CDCR is also within the
21
      andate of the RA that no person with a disability may be "excluded from the
22
     articipation in, be denied the benefits of, or be subjected to discrimination under any
23

24   rogram or activity." 29 U.S.C. § 794.
25
             102.   Defendants are mandated to "develop an effective, integrated,
26
     omprehensive system for the delivery of all services to persons with mental
27

28                   COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                         41
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 42 of 62


 1   isabilities and developmental disabilities ... " and to ensure "that the personal and
 2
     ivil rights" of persons who are receiving services under its aegis are protected.
 3

 4         103.   Congress enacted the ADA upon a finding, among other things, that

 5   'society has tended to isolate and segregate individuals with disabilities" and that such
 6
     orms of discrimination continue to be a "serious and pervasive social problem." 42
 7

 8    .S.C.§ 12101 (a)(2).

 9         104.   Defendants are mandated under the ADA not to discriminate against any
10
     ualified individual "on the basis of disability in the full and equal enjoyment of the
11

12   oods, services, facilities, privileges, advantages, or accommodations of any place of

13   ublic accommodation." 42 U.S.C. § 12182 (a).
14
           105.   The ADA, 42 U.S.C. § 12182(b)(l)(A)(iii), provides in pertinent part
15

16   hat: "[i]t shall be discriminatory to afford an individual or class of individuals, on the

17   asis of a disability or disabilities of such individual or class, directly, or through
18
     ontractuallicensing, or other arrangements, with a good, service, facility, privilege,
19

20   dvantage, or accommodation that is different or separate from that provided to other
21   ndividuals." Id. (emphasis added).
22
           106.   Defendants violated the ADA, RA, and discriminated against
23

24    ATHANIEL LEE LOWE and Plaintiffs, violating their ADA, RA, and state
25
     rotected rights by: (a) creating and maintaining a number of programs and services to
26
     rotect the mentally disabled that operate in conjunction with the STATE's designated
27

28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                              42
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 43 of 62



 1 nental health hospitals such as BUTTE COUNTY and facilities for persons who
 2
     ualify under Penal Code§ 1370 (a)(2) or Welfare and Institutions Code 5150; and (b)
 3

 4    efendants failed to provide services or to accommodate NATHANIEL LEE LOWE

 5    ith access to the programs and services of BUTTE COUNTY or State designated
 6
     nental health hospitals and facilities for persons who qualify for access and services
 7

 8   nder Penal Code§ 1370 (a)(2) or Welfare and Institutions Code 5150; (c) Defendants




11

12   xclusive custody who they knew was mentally disabled and at risk for assault, (d)

13    efendants failed to provide reasonable accommodations to people in custody with
14
      ental disabilities at their hospitals, clinics, and prisons and, instead, providing a
15

16   uality of care and service that is different, separate, inferior, and worse than the

17   ervice provided to other individuals with the same disabilities; (e) Defendants
18
     eprived NATHANIEL LEE LOWE, a qualified individual with a disability, the
19

20   pportunity to participate in or benefit from the aid, benefit, or services of BUTTE

21
      OUNTY, in violation of28 C.P.R.§ 35.130(b)(l)(i); (f) by reason ofNATHANIEL
22
      EE LOWE's mental disabilities, Defendants did not afford him an opportunity to
23

24   articipate in or benefit from the aid, benefits, and services that are equal to those
25
     fforded to other, non-disabled individuals by Defendants, in violation of28 C.P.R.§
26
     5.130(b)(l)(ii); (g) on the basis ofNATHANIEL LEE LOWE'S disability, BUTTE
27

28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                              43
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 44 of 62


 1    OUNTY failed to provide him an aid, benefit, or service that was as effective in
 2
     ffording equal opportunity to obtain the same result, to gain the same benefit, and to
 3

 4   each the same level of achievement as provided to other individuals in the same

 5   ituation, in violation of28 C.P.R. §35.130(b)(l)(iii); (g) the Defendants limited
 6
      ATHANIEL LEE LOWE , a qualified individual with a disability, in the enjoyment
 7

 8   frights, privileges, advantages, or opportunities enjoyed by others receiving the aid,

 9   enefit, or service of which NATHANIEL LEE LOWE was denied, in violation of28
10
      .P.R. §35.130(b)(l)(vii). Further, by refusing or obstructing NATHANIEL LEE
11

12   OWE's admission to special programs, Defendants deprived him of the necessary

13   reatment and benefits for his serious medical needs.
14
          107.    NATHANIEL LEE LOWE was denied the benefits of the services,
15

16   rograms, and activities of BUTTE COUNTY, and was denied accommodation for his
17   isabilities, which deprived him of safety, necessary care, and mental health and
18
      edical health programs and services, which would have provided planning and
19

20   elivery of treatment, follow-up, and supervision. This denial of accommodation,
21
     rograms, and services was the result of his disability in that he was discriminated
22
     gainst because he was mentally ill, at risk of assault by other inmates, and gravely
23

24   isabled, in that he suffered from conditions in which a person, as a result of a mental
25
     isorder, is unable to provide for his basic personal needs for food, clothing, or shelter
26
27

28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                            44
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 45 of 62



 1   nd is unable to advocate for himself; and, NATHANIEL LEE LOWE had mental
 2
     mpainnents that substantially limited one or more of his major life activities.
 3

 4         108.   As a result of the acts and misconduct of the Defendants complained of

 5   erein, NATHANIEL LEE LOWE died, and Plaintiffs have suffered, are now
 6
     uffering, and will continue to suffer damages and injuries as alleged above. Plaintiffs
 7

 8   ave suffered loss of love and society and claim damages for the wrongful death of

 9   heir son and father in an amount not yet ascertained, but to be proven. Plaintiffs
10
     ustained serious and permanent injuries and are entitled to damages, penalties, costs,
11

12   nd attorneys' fees as set forth in the ADA and RA above.

13                                 SIXTH CAUSE OF ACTION
14             (VIOLATION OF CALIFORNIA GOVERNMENT CODE§ 845.6)
             PLAINTIFF AGAINST DEFENDANTS BUTTE COUNTY; SHERIFF
15          HONEA, TAYLOR FITHIAN, M.D.; JOHN BAKER, M.D; HEATHER
16                   BROOKS, LFMT and CFMG/Wellpath DOES 1-10
           109. Plaintiffs re-allege and incorporate by reference the allegations
17

18   contained in this complaint, as though fully set forth herein.

19         110.   Defendants BUTTE COUNTY; SHERIFF HONEA, TAYLOR
20
     ITHIAN, M.D.; JOHN BAKER, M.D, HEATHER BROOKS, LFMT and
21

22   FMG/Wellpath and Does 6-10 knew or had reason to know that NATHANIEL LEE
23
     OWE was in need of immediate and a higher level medical and psychiatric care,
24
     reatment, and observation and monitoring, that he required special housing and
25

26   ecurity - including being placed on suicide
27
28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                          45
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 46 of 62


 1    atch and on suicide precautions - for his own safety and well-being, and each
 2
      efendant failed to take reasonable action to summon and/or to provide NATHANIEL
 3

 4   EE LOWE access to such medical care and treatment and/or provide him housing

 5   ccommodations necessary for him under such circumstances. Each such individual
 6
      efendant, employed by and acting within the course and scope of his or her
 7

 8   mployment with Defendant COUNTY, CDCR, CFMG, knowing and/or having

 9   easons to know this, failed to take reasonable action to summon and/or provide
10
     ATHANIEL LEE LOWE access to such care, treatment, and medically appropriate
11

12   ousing in violation of California Government Code§ 845.6.

13        111.    As a proximate cause of the aforementioned acts and omissions of- and
14
     ttributable under Government Code sections 845.6 and 815.2 to- all Defendants,
15

16   laintiffs were injured as set forth above and is entitled to all damages allowable under
17   alifornia law. Plaintiffs sustained serious and permanent injuries and are entitled to
18
     amages, penalties, costs, and attorneys' fees as set forth herein.
19

20                           SEVENTH CAUSE OF ACTION
                            (NEGLIGENCE-Wrongful Death)
21
     (Plaintiffs Against Defendants SHERIFF HONEA; CALIFORNIA FORENSIC
22              MEDICAL GROUP, INC; WELLPATH HOLDINGS, INC;
           JOHN BAKER, M.D.; HEATHER BROOKS, LFMT; DOES 1-10)
23
24        112.    Plaintiffs re-allege and incorporate by reference the allegations
25
     ontained in this complaint, as though fully set forth herein.
26

27

28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                         46
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 47 of 62



 1         113.    At all times, each Defendants owed Plaintiffs the duty to act with due
 2
     are in the execution and enforcement of any right, law, or legal obligation.
 3

 4         114.    At all times, each Defendants owed Plaintiffs the duty to act with

 5   easonable care. These general duties of reasonable care and due care owed to
 6
     laintiffs by all Defendants include but are not limited to the following specific
 7

 8   bligations:

 9         a. To provide, or have provided sufficient, competent, prompt and appropriate
10
     psychiatric/medical care to NATHANIEL LEE LOWE ;
11

12         b. To provide safe and appropriate jail custody for NATHANIEL LEE LOWE

13   including reasonable classification, monitoring, and housing;
14
           c. To use generally accepted law enforcement and jail procedures that are
15
16   reasonable and appropriate for Plaintiffs status as a mentally ill, suicidal and/or

17   emotionally disturbed person;
18
           d. To refrain from abusing their authority granted them by law;
19

20         e. To refrain from violating Plaintiffs' rights guaranteed by the United States
21
     and California Constitutions, as set forth above, and as otherwise protected by law.
22
           115.    Additionally these general duties of reasonable care and due care owed
23
24   o Plaintiffs by Defendants and each them including DOES 1-10, include but are not
25
     imited to the following specific obligations:
26
           a. To properly and reasonably hire, supervise, train, retain, investigate,
27

28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                            47
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 48 of 62



 1   monitor, evaluate, and discipline each person (i) who was responsible for providing
 2
     psychiatric/medical care for NATHANIEL LEE LOWE ; (ii) who was responsible for
 3

 4   the safe and appropriate jail custody ofNATHANIEL LEE LOWE; (iii) who was

 5   responsible for properly and reasonably classifying, housing, and monitoring
 6
     NATHANIEL LEE LOWE; (iv) who denied NATHANIEL LEE LOWE medical
 7

 8   attention or access to medical care and treatment; and/or (vi)who failed to summon

 9   necessary and appropriate medical care;
10
               b. To properly and adequately hire, supervise, train, retain, investigate,
11

12   monitor, evaluate, and discipline their employees, agents, and/or law enforcement

13   officers to ensure that those employees/agents/officers act at all times in the public
14
     interest and in conformance with law;
15

16             c. To make, enforce, and at all times act in conformance with policies and
17   customs that are lawful and protective of individual rights, including Plaintiffs'
18
     rights.
19
20             d. To refrain from making, enforcing, and/or tolerating the wrongful policies

21   and customs set forth herein.
22
           116.      By the acts and omissions set forth more fully in the paragraphs above,
23

24    efendants acted negligently and breached their duty of due care owed to
25
      ATHANIEL LEE LOWE , which foreseeably resulted in the suffering of damages
26
     y NATHANIEL LEE LOWE and Plaintiffs of the loss of their father/son.
27

28                     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                            48
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 49 of 62



 1         117.   Defendants, through their acts and omissions, breached the
 2
     forementioned duties owed to NATHANIEL LEE LOWE and Plaintiffs.
 3

 4         118.   Defendant BUTTE COUNTY is vicariously liable pursuant to California

 5    ovemment Code section 815 .2.
 6
           119.   As a direct and proximate result of Defendants' negligence, Plaintiffs
 7

 8   ustained injuries and damages, and against each and every Defendant are entitled to

 9   elief as described above.
10
                              EIGHTH CAUSE OF ACTION
11                     (MEDICAL NEGLIGENCE-Wrongful Death)
12    (Plaintiffs Against Defendants BUTTE COUNTY, CALIFORNIA FORENSIC
                MEDICAL GROUP, INC; WELLPATH HOLDINGS, INC;
13          JOHN BAKER, M.D.; HEATHER BROOKS, LFMT; DOES 1-10)
14

15         120.   Plaintiffs re-allege and incorporate by reference the allegations
16
      ontained in this complaint, as though fully set forth herein.
17

18         121.   NATHANIEL LEE LOWE was under the care and treatment of
19    efendants JOHN BAKER, M.D. and HEATHER BROOKS, LFMT,
20
     FMG/WELLPATH, and BUTTE COUNTY who were required to examine, treat,
21

22    onitor, prescribe for and care for him and to provide him with medical attention for
23
     he mentally ill and psychiatric services and treatment. Defendants JOHN BAlCER,
24
      .D. and HEATHER BROOKS, LFMT, CFMG/WELLPATH, and BUTTE
25

26   OUNTY DOES 1-10, and DOES 1-10, acting within the scope and course of their
27
     mp1oyment with Defendants BUTTE COUNTY and CFMG/Wellpath negligently,
28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                           49
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 50 of 62


 1   arelessly and unskillfully cared for, attended, handled, controlled; failed to monitor
 2
     nd follow-up; abandoned; failed to classify, failed to appropriately diagnose and/or
 3

 4   efer NATHANIEL LEE LOWE to specialist mental/medical care providers;

 5   egligently   failed to provide physician, psychiatric, psychological care; carelessly
 6
     ailed to detect, monitor, and follow-up with his condition; and negligently, carelessly
 7

 8   nd unskillfully failed to possess and exercise that degree of skill and knowledge

 9   rdinarily possessed and exercised by others in the same profession and in the same
10
     ocality as Defendants for the benefit of their patient and dependent pre-trial detainee
11

12    ATHANIEL LEE LOWE.

13         122.   Defendant supervisors and each of them failed to supervise, train and
14
     nonitor their subordinates, to maintain proper supervision, classification and staffing,
15

16   o timely refer NATHANIEL LEE LOWE for medical, hospital and/or psychiatric

17   are, failed to provide adequate and competent staffing, and to ensure the care and
18
     reatment ordered for NATHANIEL LEE LOWE was provided.
19
20         123.   Plaintiffs further allege that other presently unknown supervisory
21
     ersonnel named as DOE defendants, including agents and employees of BAKER,
22
      ROOKS, CFMG/Wellpath and BUTTE COUNTY, and defendants themselves,
23
24   ailed to conduct appropriate investigatory procedures, and/or follow policies and
25
     rotocols, including but not limited to involuntary mental health treatment and
26
     ransfer, implementing interventions and assessment re: increased risk of suicidal
27

28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                          50
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 51 of 62


 1   ehaviors, evaluation and documentation for risk factors so appropriate interventions
 2
      ay be initiated, to determine the need to obtain medical and psychiatric services
 3

 4   or NATHANIEL LEE LOWE while in Defendants' care, custody, and control.

 5         124.   As a direct and legal result of the aforesaid negligence and carelessness
 6
     f Defendants' actions and omissions, Plaintiffs sustained injuries and damages, and
 7

 8   gainst these Defendants, and each of them, are entitled to compensatory damages as

 9   escribed above and as applicable to this claim for Medical Negligence, to be
10
     roven at time of trial.
11

12                           NINTH CAUSE OF ACTION
             WRONGFUL DEATH- DENIAL OF SUBSTANTIVE DUE PROCESS
13               RIGHT TO FAMILIAL RELATIONSHIP (42 U.S.C. § 1983)
14           BY SANDRA JEAN SUSNARA, individually; NICOLE LYNN LOWE;
                    BRANT I. LOWE; AGAINST ALL DEFENDANTS.
15
16         125.   Plaintiffs reallege each and every paragraph in this Complaint as if fully

17   et forth herein.
18
           126.   All of the acts of Defendants and the persons involved were done under
19

20   olor of state law.
21
           127.   The acts and omissions of each Defendant deprived SANDRA JEAN
22
     USNARA, NICOLE LYNN LOWE, and BRANT I. LOWE of rights, privileges, and
23
24   mmunities secured by the Constitution and laws of the United States, including but
25
     ot limited to the Fourteenth Amendment by, among other things, depriving Plaintiffs
26
     ftheir right to a familial relationship with their son/father NATHANIEL LEE LOWE
27

28                      COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                         51
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 52 of 62


 1    ithout due process of law by their deliberate indifference in denying NATHANIEL
 2
     EE LOWE access to medical and mental health care.
 3

 4         128.   The Defendants and the other involved agents and employees acted

 5   ursuant to expressly adopted official policies or longstanding practices or customs of
 6
     BUTTE COUNTY and CFMG/Wellpath. These include policies and longstanding
 7

 8   practices or customs of failing to provide persons in pretrial custody who are

 9   mentally ill access to medical and mental health care as stated above and incorporated
10
     herein.
11

12         129.   In addition, the training policies of BUTTE COUNTY and

13   FMG/WELLPATH Defendants were not adequate to train its deputies, agents and
14
     mployees to handle the usual and recurring situations with which they must deal
15

16    ith, including but not limited to encounters with individuals in pretrial custody with

17    ental illness. These defendants and each of them knew that its failure to adequately
18
     rain its deputies, agents and employees to interact with individuals suffering from
19
20    ental illness and/or withdrawing from drug addiction made it highly predictable
21
     hat its deputies, agents and employees would engage in conduct that would deprive
22
     ersons such as NATHANIEL LEE LOWE , and thus Plaintiffs SANDRA JEAN
23

24   USNARA, NICOLE LYNN LOWE, and BRANT I. LOWE, of their rights. These
25
      efendants were thus deliberately indifferent to the obvious consequences of their
26
     ailure to train their deputies, agents and employees adequately.
27

28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                           52
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 53 of 62



 1        130.   Defendants BUTTE COUNTY and CFMG's/Wellpath's official policies
 2
     nd/or longstanding practices or customs, including but not limited to its training
 3

 4   olicies, caused the deprivation of the constitutional rights of Plaintiffs SANDRA

 5   EAN SUSNARA, NICOLE LYNN LOWE, and BRANT I. LOWE, and
 6
      ATHANIEL LEE LOWE by each individual Defendant's official policies and/or
 7
 8   ongstanding practices or customs are so closely related to NATHANIEL LEE LOWE

 9   s injuries and death and thus the deprivation of the rights of Plaintiffs
10
     ANDRA JEAN SUSNARA, NICOLE LYNN LOWE, and BRANT I. LOWE, as to
11

12   e the moving force causing those injuries.

13        131.    Sheriff HONEA, a final policymaker for BUTTE COUNTY, ratified the
14
     ctions and omissions of the medical staff Defendants and the other involved officers
15

16   n that he had knowledge of and made a deliberate choice to approve their unlawful

17   cts and omissions.
18
          132.   As a direct and proximate result of the foregoing wrongful acts,
19

20    efendants, and each of them, Plaintiffs sustained general damages, including grief,
21
     emotional distress and pain and suffering, loss of comfort and society, in an amount
22
     in accordance with proof.
23

24        133.   In doing the foregoing wrongful acts and omissions, Defendants, and
25
     ach of them, acted in reckless and callous disregard for the constitutional rights of
26
27

28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                             53
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 54 of 62



 1   Plaintiffs SANDRA JEAN SUSNARA, NICOLE LYNN LOWE, and BRANT I.
 2
     LOWE, and NATHANIEL LEE LOWE. The wrongful acts, and each of them,
 3

 4   were willful, oppressive, fraudulent, and malicious, thus warranting the award of

 5   punitive damages against each individual Defendant (but not the entity Defendant) in
 6
     an amount adequate to punish the wrongdoers and deter future misconduct.
 7

 8                                TENTH CAUSE OF ACTION
              (VIOLATION OF CALIFORNIA GOVERNMENT CODE§ 845.6)
 9           (Plaintiffs Against Defendants Burton in his Individual Capacity;
10                           Mariana Dominguez, DOES 1-10)

11         125. Plaintiffs re-allege and incorporate by reference the allegations
12
      contained in this complaint, as though fully set forth herein.
13

14         126. Pursuant to California Government Code§§ 844.6 and 845.6, these
15    Defendants had a duty to monitor, check and respond to the persons under their
16
      custody, supervision and control.
17

18         127. Plaintiffs Against Defendant, Warden Burton and DOES 1-10 knew or
19    had reason to know that NATHANIEL LEE LOWE, even before he arrived at DVI
20
      that he was in need of immediate and a higher level of medical care, as his records
21

22    from BUTTE COUNTY JAIL should have been transferred to CDCR and DVI
23
      before November 8, 2018. Defendants failed to take reasonable steps and actions to
24
      summon and/or to provide him access to such medical care and treatment for him
25

26    under such circumstances. Each such individual Defendant, employed by and acting
27
      within the course and scope of his or her employment with CDCR knowing and/or
28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                       54
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 55 of 62


 1    having reasons to know this, failed to take reasonable action to summon and/or
 2
      provide NATHANIEL LEE LOWE access to such care, treatment, and medically
 3

 4    appropriate housing in violation of California Government Code§ 845.6.

 5         128. On November 8, 2019 Mariana Dominguez performed a mental
 6
      evaluation and based on NATHANIEL LEE LOWE'S condition Maria Dominguez
 7

 8    knew or should have known ofNATHANIEL LEE LOWE's suicidal ideation and

 9    failed to provide medical attention for NATHANIEL LEE LOWE .
10
           129. As a proximate cause of the aforementioned acts and omissions of
11

12    defendants under Government Code sections 845.6 and 815.2, Plaintiffs were

13    injured as set forth above and are entitled to all damages allowable under California
14
      law. Plaintiff sustained serious and permanent injuries and is entitled to damages,
15

16    penalties, costs, and attorneys' fees as set forth above.

17                         ELEVENTH CAUSE OF ACTION
18                              (42 u.s.c. § 1983)
                         (Against MARIANA DOMINGUEZ)
19
20        130.    Plaintiffs re-allege and incorporate by reference each and every
21
     llegation contained in this complaint, as though fully set forth here.
22
          131.    Individual MARIANA DOMINGUEZ failed to review NATHANIEL
23

24   EE LOWE records from his prior facility, BUTTE COUNTY JAIL, and as a result
25
     eprived NATHANIEL LEE LOWE of the rights, privileges and immunities
26
     ecured by the Fourth and Fourteenth Amendment of the United States Constitution,
27

28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                            55
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 56 of 62



 1   y subjecting him, or through their deliberate indifference, allowing others to subject
 2
     im, to delay and denial of medical or mental health care and/or access thereto for a
 3

 4   erious but treatable medical or mental health condition.

 5        132.   This Defendants knew or should have known that NATHANIEL LEE
 6
     OWE had suicidal ideations or behaviors as set forth above; Defendants knew or
 7

 8   nust have known that NATHANIEL LEE LOWE could not care for himself; he

 9   ould not seek outside jail medical care, nor advocate for his urgently needed
10
     sychiatric intervention, and/or appropriate suicide observation protocols. Defendants
11

12   gnored their duty of care to NATHANIEL LEE LOWE, with their actions and

13   nactions they caused lapses and a lack of continuum of indicated care and treatment
14
     nd indicated appropriate housing, which they knew or should have known, would
15

16   ause or worsen his already deteriorating mental health condition.

17        133.   This Defendant knew or must have known that NATHANIEL LEE
18
     OWE's medical or mental health condition was serious but treatable and that
19

20    ATHANIEL LEE LOWE required access and delivery to urgently needed
21    edical/mental health care, and they further had a duty to provide NATHANIEL LEE
22
     OWE reasonable security and indicated housing to accommodate his mental health
23

24   ondition. These Defendants knew or should have known that if not treated,
25
     · ATHANIEL LEE LOWE's mental health would continue to deteriorate, worsen and
26
     ause him harm and/or death.
27
28                 COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                         56
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 57 of 62



 1         134.   MARIANA DOMINGUEZ performed a psychological examination of
 2
      ATHANIEL LEE LOWE. The examination was so poorly conducted that
 3

 4    ATHANIEL LEE LOWE, who clearly was suicidal and had expressed it just weeks

 5   efore was misdiagnosed by MARIANA DOMINGUEZ. DOMINGUEZ was directly
 6
     esponsible for the direct misdiagnosis and was deliberate indifference to the
 7

 8   erious psychiatric and medical needs ofNATHANIEL LEE LOWE.

 9        135.    As a result of DOMINGUEZ'S deliberate indifference and/or reckless
10
     isregard for NATHANIEL LEE LOWE's security, safety, wellbeing, and
11

12   ppropriate and indicated housing and observation and/or transfer to a higher level of

13   are and her disregard and ignoring of said inadequate and incompetent conditions for
14
      ATHANIEL LEE LO~E 's needed medical care and treatment, NATHANIEL LEE
15

16   OWE suffered damages as set forth.

17        136.    By the actions and omissions described above, defendants and each of
18
     hem, violated 42 U.S.C. § 1983, depriving Plaintiffs of the following clearly-
19

20   stablished and well-settled constitutional rights protected by the Fourth and
21   ourteenth Amendments to the U.S. Constitution:
22
          137.    a.       The right to be free from an unreasonable ongoing seizure as a
23
24   retrial detainee as secured by the Fourth and Fourteenth Amendments;
25

26
27

28                     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                            57
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 58 of 62


 1        138.    b.       The right to be free from deliberate indifference to his serious
 2
      edical needs while in custody as a pretrial detainee as secured by the Fourteenth
 3

 4    mendment;

 5        139.    c.       The right to be free from wrongful government interference with
 6
     amilial relationships, and Plaintiffs' right to companionship, society and support of
 7

 8   ach other, as secured by the First and Fourteenth Amendments.

 9        140.    As a direct and proximate result of the foregoing, Plaintiffs sustained
10
     erious and permanent injuries and are entitled to damages, penalties, costs and
11

12   ttomey fees as more specifically stated above.

13                            TWELFTH CAUSE OF ACTION
14                           (42 U.S.C. § 1983) Failure to Protect
             ((Plaintiffs Against Defendants Burton in his Individual Capacity;
15                              Correctional Staff DOES 1-10)
16

17        141.    Plaintiffs re-allege and incorporates by reference the allegations
18
     ontained in this complaint, as though fully set forth herein.
19
20        142.    At all material times, Defendants owed NATHANIEL LEE LOWE the

21
     uty to review his criminal and medical records which should have been sent from
22
     UTTE COUNTY JAIL to CDCR and DVI prior to NATHANIEL LEE LOWE
23

24   rriving at DVI on November 8, 2019. The Defendants' failure to review such records
25
      as an act of deliberate indifference which deprived NATHANIEL LEE LOWE of
26
     he medical care he needed.
27

28                     COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                              58
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 59 of 62



 1        143.      At all material times, Defendants Burton in his Individual Capacity;
 2
     nd Correctional StaffDOES 1-10 were responsible to perform Title 15 safety checks
 3

 4    hich defendants failed to perform on November 11, 2019.

 5        144.      Defendants Burton in his Individual Capacity; and Correctional Staff
 6
      OES 1-10 defendants and DOES 1-10 acted with deliberate indifference to
 7

 8    ATHANIEL LEE LOWE's safety by failing to provide and perform the required

 9   ITLE 15 safety checks; Defendants failed to provide adequate, competent and
10
     imely safety checks and to provide treatment, security, supervision and/or access to
11

12   ndicated needed mental health care abandoning his care and treatment, thus enabling

13   nd contributing to his death.
14
          145.      These general duties of reasonable care and due care owed to
15
16    ATHANIEL LEE LOWE by all Defendants include, but are not limited, to the

17   allowing specific obligations:
18
                 a. To provide safe and appropriate prison custody for NATHANIEL LEE
19

20                  LOWE, including reasonable classification, monitoring, and housing,
21
                    including placing him in an adequately monitored cell away from violent
22
                    and combative inmates;
23

24               b. To obey Court Orders for the care and safety of inmates, such as
25
                    NATHANIEL LEE LOWE;
26
                 c. To summon necessary and appropriate medical care for NATHANIEL
27

28                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                           59
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 60 of 62


 1                  LEE LOWE;
 2
                 d. To use generally accepted law enforcement and prison procedures that
 3

 4                  are reasonable and appropriate for Plaintiffs' status as a mentally ill

 5                  and/or emotionally disturbed person;
 6
                 e. To refrain from abusing their authority granted to them by law; and,
 7

 8               f. To refrain from violating Plaintiffs' and NATHANIEL LEE LOWE's

 9                  rights guaranteed by the United States and California Constitutions, as
10
                    set forth above, and as otherwise protected by law.
11

12        146.      By the acts and omissions set forth more fully in the paragraphs above,

13    efendants acted negligently and breached their duty of due care owed to
14
     ATHANIEL LEE LOWE, which foreseeably resulted in the suffering of damages by
15

16    ATHANIEL LEE LOWE and Plaintiffs.

17                         THIRTEENTH CAUSE OF ACTION
18                     (MEDICAL NEGLIGENCE-Wrongful Death)
          (Plaintiffs Against Defendants MARIANA DOMINGUEZ; DOES 1-10)
19
20        147.      Plaintiffs re-allege and incorporate by reference the allegations
21   ontained in this complaint, as though fully set forth herein.
22
          148.      NATHANIEL LEE LOWE was examined by MARIANA
23

24    OMINGUEZ. She negligently perfom1ed a psychological exam of NATHANIEL
25
     EE LOWE and failed to review his records from BUTTE COUNTY. MARIANA
26
      OMINGUEZ and DOES 1-10, acting within the course and scope of her
27

28                    COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                              60
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 61 of 62


 1   mployment with CDCR/DVI negligently, carelessly and unskillfully cared for,
 2
     ttended, handled, controlled; failed to monitor and follow-up; abandoned; failed to
 3

 4   lassify, failed to appropriately diagnose and/or refer NATHANIEL LEE LOWE to

 5   pecialist mental/medical care providers; negligently failed to provide physician,
 6
     sychiatric, psychological care; carelessly failed to detect, monitor, and follow-up
 7

 8    ith his condition; and negligently, carelessly and unskillfully failed to possess and

 9   xercise that degree of skill and knowledge ordinarily possessed and exercised by
10
     thers in the same profession and in the same locality as Defendants for the benefit of
11

12   heir patient and dependent pre-trial detainee NATHANIEL LEE LOWE. As a direct

13   nd legal result of the aforesaid negligence and carelessness of Defendants' actions
14
     nd omissions, Plaintiffs sustained injuries and damages, and against these
15

16    efendants, and each of them, are entitled to compensatory damages as described

17                applicable to this claim for Medical Negligence, to be proven at time
18

19

20                              PRAYER FOR RELIEF
21         WHEREFORE, Plaintiffs respectfully request the following relief against each

22   and every Defendant herein, jointly and severally:

23
           1.     Compensatory damages in an amount according to proof, which is fair,
24                just, and reasonable;
25
           2.     Punitive damages under 42 U.S.C. § 1983, federal law, and California
26                law, in an amount according to proof and which is fair, just, and
27                reasonable against the individual Defendants only;

28                  COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                           61
     Case 2:20-cv-01997-JAM-DMC Document 1 Filed 10/05/20 Page 62 of 62


 1         3.    All other damages, penalties, costs, interest, and attorneys' fees as
 2               allowed by 42 U.S.C. §§ 1983 and 1988; California Code of Civil
                 Procedure§§ 377.20 et seq., 377.60 et seq., and 1021.5; the ADA; the
 3               RA; California Civil Code§§ 52 et seq., 52.1; and as otherwise maybe
 4               allowed by California and/or federal law;

 5         4.    For such other and further relief as the Court deems just and proper.
 6                                 JURY TRIAL DEMAND
 7         Plaintiffs hereby respectfully demand a jury trial in this action, pursuant to
 8   Rule 38 ofthe Federal Rules of Civil Procedure.
 9

10   Dated: September 30, 2020       CURD, GALINDO & SMITH LLP
11
                                     Is/ Alexis Galindo
12                                   ALEXIS GALINDO
13
                                     Attorneys for Plaintiffs

14

15

16

17

18

19

20
21

22
23

24

25

26
27

28                 COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
                                                                                            62
